881 F.2d 1034
Elizabeth Pauline MERRITT, Plaintiff-Appellant,v.CONFEDERATION LIFE INSURANCE COMPANY, etc., and Volvo NorthAmerican Corporation, Defendants-Appellees.
No. 89-7122

Non-Argument Calendar.
United States Court of Appeals,Eleventh Circuit.
Aug. 24, 1989.
W. Scears Barnes, Jr., Barnes & Radney, P.C., Alexander City, Ala., for plaintiff-appellant.
Roger L. Bates, Tingle, Sexton, Murvin & Bates, P.C., Birmingham, Ala., Hans A. von Spakovsky, Ross D. Friend, Legal Dept., Confederation Life Ins. Co., Atlanta, Ga., J. Allen Sydnor, Jr., Huie, Fernambucq & Stewart, Birmingham, Ala., for defendants-appellees.
Appeal from the United States District Court for the Northern District of Alabama.
Before TJOFLAT, HILL and JOHNSON, Circuit Judges.
PER CURIAM:


1
On appeal, appellant argues that the district court erred in granting appellees' motion for summary judgment.  We disagree.  Binding case law in this circuit holds that a plaintiff must exhaust administrative remedies before suing under an ERISA plan policy.  Mason v. Continental Group, Inc., 763 F.2d 1219 (11th Cir.1985), cert. denied, 474 U.S. 1087, 106 S. Ct. 863, 88 L. Ed. 2d 902 (1986).  It is undisputed that appellant failed to pursue the appeal procedures outlined in her employee benefits plan.  Therefore, the district court properly granted summary judgment in favor of the appellees due to appellant's failure to exhaust her administrative remedies.


2
AFFIRMED.